Case 2:19-cv-17213-MCA-ESK Document 42 Filed 10/30/20 Page 1 of 48 PageID: 1029




                    IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEW JERSEY



 SECURITIES AND EXCHANGE
 COMMISSION,
                                                 C. A. No. 2:19-cv-17213 (MCA)
       Plaintiff,
                          v.


  BRENDA SMITH, BROAD REACH
  CAPITAL, LP, BROAD REACH
  PARTNERS, LLC, and BRISTOL
  ADVISORS, LLC,

       Defendants.


  RECEIVER KEVIN D. KENT’S FIRST QUARTERLY STATUS REPORT

                                          Robin S. Weiss, Esq.
                                          Conrad O’Brien PC
                                          1500 Market Street, Suite 3900
                                          Centre Square, West Tower
                                          Philadelphia, PA 19102
                                          Phone: (215) 864-9600
                                          Facsimile: (215) 864-9620
                                          E-mail: rweiss@conradobrien.com

                                          Andrew S. Gallinaro, Esq.
                                          Conrad O’Brien PC
                                          1500 Market Street, Suite 3900
                                          Centre Square, West Tower
                                          Philadelphia, PA 19102
                                          Phone: (215) 864-8083
                                          Facsimile: (215) 864-7403
                                          E-mail: agallinaro@conradobrien.com
Case 2:19-cv-17213-MCA-ESK Document 42 Filed 10/30/20 Page 2 of 48 PageID: 1030




                                          TABLE OF CONTENTS


 I. INTRODUCTION ...............................................................................................1
 II. SUMMARY OF THE OPERATIONS OF THE RECEIVER ............................4
   A. General Legal Matters ......................................................................................6
   B. Visits to Rittenhouse Apartment and Four Falls Office, and Collection of
   Valuable Belongings and Professional Equipment ................................................7
   C. Initial Document Review and Investigation .....................................................8
   D. Notices of Receivership ....................................................................................9
   E. Receivership Bank Account Opening and Collection of Funds and
   Documentation from Banks ..................................................................................11
   F. Louisiana Properties .......................................................................................13
   G. Search for Smith’s Vehicle.............................................................................15
   H. Communications with Creditors, Investors, Debtors and Claimants .............16
   I. Brokerage Account Opening and Transfer of Stock Holdings ......................17
   J. Investigation of Potential Claims ...................................................................19
 III. CASH ON HAND, ADMINISTRATIVE EXPENSES, AND
 UNENCUMBERED FUNDS ..................................................................................20
 IV.    RECEIPTS AND DISBURSEMENTS ..........................................................22
 V. RECEIVERSHIP ASSETS................................................................................23
  A. Receivership Bank Account ...........................................................................23
   B. Stock Holdings ...............................................................................................24
   C. Spouting Rock Receivable .............................................................................25
   D. Louisiana Properties .......................................................................................25
   E. Additional Bank Accounts and Funds ............................................................27
   F. Additional Business Entities...........................................................................29
   G. Vehicle ............................................................................................................29
   H. Magnetite ........................................................................................................29
   I. Personal Property............................................................................................30
   J. Office Items ....................................................................................................30
   K. Insurance .........................................................................................................31
Case 2:19-cv-17213-MCA-ESK Document 42 Filed 10/30/20 Page 3 of 48 PageID: 1031




 VI. LIQUIDATED AND UNLIQUIDATED CLAIMS HELD BY
 RECEIVERSHIP ESTATE .....................................................................................32
 VII. CREDITORS ..................................................................................................33
 VIII. STATUS OF CREDITOR CLAIMS PROCEEDINGS .................................37
 IX. RECEIVER’S RECOMMENDATIONS FOR CONTINUATION OR
 DISCONTINUATION OF THE RECEIVERSHIP ................................................38
 X. CONCLUSION..................................................................................................39




                                                         ii
Case 2:19-cv-17213-MCA-ESK Document 42 Filed 10/30/20 Page 4 of 48 PageID: 1032




       The Receiver, Kent D. Kent, Esq., has been appointed by Order of this Court

 dated June 29, 2020 (“Receivership Order”), to assume control of, marshal, pursue

 and preserve the Receivership Assets. The Receivership Assets include all assets of

 Defendants, Brenda Smith; Broad Reach Capital, LP; Broad Reach Partners, LLC;

 and Bristol Advisors, LLC (“Defendants”); and all affiliated companies owned or

 controlled by one or more of the Defendants, including BA Smith & Associates

 LLC; Bristol Advisors LP; CV Brokerage, Inc.; Clearview Distribution Services

 LLC; CV International Investments Limited; CV International Investments PLC;

 CV Investments LLC; CV Lending LLC; CV Minerals LLC; BD of Louisiana,

 LLC; TA 1, LLC; FFCC Ventures LLC; Prico Market LLC; GovAdv Funding

 LLC; Elm Street Investors LLC; Investment Consulting LLC; and Tempo

 Resources LLC (“Affiliated Entities”). The Receiver hereby submits this First

 Quarterly Status Report (the “Report”), in accordance with Paragraphs 67 and 68

 of the Receivership Order, and reports to the Court as follows:

 I.    INTRODUCTION

       On August 27, 2019, the Securities and Exchange Commission (“SEC”)

 filed a Complaint against Defendants, Brenda A. Smith (“Brenda Smith” or

 “Smith”), Broad Reach Capital, LP, Broad Reach Partners, LLC and Bristol

 Advisors, LLC, alleging that these Defendants raised approximately $105 million

 from at least forty (40) investors, based upon Brenda Smith’s false representations
Case 2:19-cv-17213-MCA-ESK Document 42 Filed 10/30/20 Page 5 of 48 PageID: 1033




 that these funds would be invested in highly liquid securities through various

 sophisticated and profitable trading strategies with consistently high returns.

 According to the Complaint, in reality, the vast majority of these investments were

 funneled into unrelated companies, used to pay back other investors, or utilized for

 personal use; meanwhile, Defendants generated and provided false performance

 statements and fabricated documents regarding the Fund’s assets and valuations, to

 lull existing and prospective investors. The SEC estimates that Defendants’

 investors are still owed in excess of $63 million in principal.

       In conjunction with the Complaint, the SEC secured a Temporary

 Restraining Order Freezing Assets and Granting Other Relief on August 27, 2019.

 A Preliminary Injunction extending the freeze was subsequently entered on

 September 10, 2019. The asset freeze remains in effect, and has been modified

 and/or extended by the June 29, 2020 Receivership Order.

       In the June 29, 2020 Receivership Order, the Court took exclusive

 jurisdiction and possession of all Receivership Assets including, but not limited to,

 assets of Broad Reach Capital, LP; Broad Reach Partners, LLC; Bristol Advisors,

 LLC; BA Smith & Associates LLC; Bristol Advisors LP; CV Brokerage, Inc.;

 Clearview Distribution Services LLC; CV International Investments Limited; CV

 International Investments PLC; CV Investments LLC; CV Lending LLC; CV

 Minerals LLC; BD of Louisiana, LLC; TA1, LLC; FFCC Ventures LLC; Prico


                                           2
Case 2:19-cv-17213-MCA-ESK Document 42 Filed 10/30/20 Page 6 of 48 PageID: 1034




 Market LLC; GovAdv Funding LLC; Elm Street Investors LLC; Investment

 Consulting LLC; and Tempo Resources LLC (collectively referred to as

 “Receivership Parties”). Receivership Order, ¶ 1. This includes assets that are (1)

 attributable to assets derived from investors or clients of Defendants; (2) are held

 in constructive trust for the Defendants; (3) were fraudulently transferred by the

 Defendants; and/or (4) may otherwise be included as assets of the estates of the

 Defendants or Affiliated Entities (hereinafter collectively referred to as

 “Receivership Assets” or “Receivership Estate”).

       The Order explicitly identifies the following known assets, believed to be

 owned, possessed, or controlled by the Receivership Parties or Brenda Smith:

       Personal property at Smith’s former residence at 222 West Rittenhouse
       Square, Penthouse 3, Philadelphia, Pennsylvania; any vehicles owned
       by Smith, the Receivership Parties, or Affiliated Entities; personal
       property or office equipment at the former office spaced used by
       Defendants at 200 Four Falls Corp., Suite 211, 1001 Conshohocken
       State Road, West Conshohocken, Pennsylvania; certain real property at
       David Road and Adams Road, Parish of Tangipahoa, Louisiana; bank
       or brokerage accounts held or controlled by Smith; interests in any
       securities (such as stocks, bonds, and options); and securities purchased
       by Prico LLC, including but not limited to securities of LYFT Inc. and
       Palantir Technologies; interests in any cryptocurrency, digital
       currencies, or virtual currencies; digital or electronic property;
       intellectual property; receivables; minerals or mineral rights; and
       interests in any companies or partnerships.

 Receivership Order, ¶ 2. Receivership Assets also include frozen accounts in the

 names of Prophecy Alpha Fund LP; Raffle Trading LLC; Ardeleigh Investment

 Advisory Services, Ltd.; Taylor Trading LLC; Awooton Consulting; and Rybicki
                                           3
Case 2:19-cv-17213-MCA-ESK Document 42 Filed 10/30/20 Page 7 of 48 PageID: 1035




 Capital Partners LLC, though certain third parties have expressed an interest or

 ownership of certain assets in these accounts. Receivership Order, ¶ 3.

       Pursuant to the Receivership Order, this Report provides a full report and

 accounting of the Receivership Estate, reflecting the existence, value and location

 of all known Receivership Assets, and the extent and nature of known liabilities.

 However, the Receiver believes that other assets and liabilities may exist, which

 have not yet been identified. This Report will necessarily be supplemented by

 subsequently filed quarterly status reports, which will likely identify additional

 assets and/or liabilities of the Receivership Estate.

 II.   SUMMARY OF THE OPERATIONS OF THE RECEIVER

       On June 29, 2020, the Receiver was appointed to assume control of,

 marshal, pursue and preserve Receivership Assets. During the first three (3)

 months of the Receivership, the Receiver has focused a majority of his efforts on

 identifying, locating, and assuming control of, Receivership Assets, with the

 objective of preserving these assets and maximizing recovery for defrauded

 investors. The Receiver is generally of the position that all real and personal

 property of value belonging to the Receivership Estate should be monetized and/or

 liquidated, to the extent feasible, and will seek authority from the Court as

 necessary in connection with these liquidation efforts.




                                            4
Case 2:19-cv-17213-MCA-ESK Document 42 Filed 10/30/20 Page 8 of 48 PageID: 1036




        To date, the main source of recovery for the Receivership has been funds

 secured from several bank accounts, resulting in an infusion of cash of over

 $800,000.00. Additionally, after the close of the quarter, the Receiver secured an

 additional $337,605.43 from the sale of twenty percent (20%) of Prico Market

 LLC’s holdings in Palantir Technologies (“Palantir”). The remaining eighty

 percent (80%) of these shares—believed to be worth in excess of $1 million—are

 still locked-up pursuant to the terms and conditions of Palantir’s direct listing, and

 should become eligible for trading during the first quarter of 2021. The Receiver is

 likewise exploring his options for selling other Receivership stock holdings.

        Other high-priority potential sources of funds which the Receiver is

 currently exploring include the anticipated sale of properties located in Tangipahoa

 Parish, Louisiana,1 believed to be worth in excess of $1 million; in excess of

 $700,000.00 in frozen, contested bank accounts for which forensic investigation

 and review is ongoing; and a confirmed and uncontested at least $1.9 million due

 under a secured promissory note, with interest continuing to accrue. Additionally,

 there are roughly $450,000.00 in disputed funds currently held by Industrial and

 Commercial Bank of China Financial Services (ICBCFS), in accordance with the




 1
  The Receiver anticipates that he will soon be making subsequent filings with the Court to
 secure the necessary authority to proceed with these sales.
                                                5
Case 2:19-cv-17213-MCA-ESK Document 42 Filed 10/30/20 Page 9 of 48 PageID: 1037




 Stipulation to Resolve ICBCFS’s Motion to Amend the Order Appointing Receiver

 filed on September 8, 2020.

       In addition to the above, the Receiver is in the process of having personal

 property of Smith appraised for possible resale, and has retained a private

 investigator to attempt to locate Smith’s vehicle. Additionally, the Receiver

 presently believes that there may be viable causes of action held by Receivership

 Entities against certain third parties involved with Ms. Smith’s business dealings.

       The operations of the Receiver are outlined in further depth, by category,

 below.

       A.     General Legal Matters

       Immediately following the Receiver’s appointment, the Receiver, through

 Counsel, worked diligently to comply with the requirements of 28 U.S.C. § 754,

 which requires that a receiver, appointed in any civil action or proceeding

 involving property situated in different districts, “shall, within ten days after the

 entry of his order of appointment, file copies of the complaint and such order of

 appointment in the district court for each district in which property is located.” Id.

 Given the breadth of the scheme involved and the uncertainties regarding the

 location of real and personal property in the United States, the Receiver sent out a

 Notice of the Filing of Complaint and Order Appointing Receiver, with the

 Complaint and Order Appointing Receiver attached, with all necessary filing fees,


                                            6
Case 2:19-cv-17213-MCA-ESK Document 42 Filed 10/30/20 Page 10 of 48 PageID: 1038




  to every other District Court in the United States for filing on July 2, 2020.2 Where

  possible, and for the vast majority of courts, the filings were sent out via Federal

  Express overnight delivery. All of the Notices have been filed, with most having

  been electronically filed through CM/ECF and docketed by the courts by July 9,

  2020. Likewise, with the assistance of his paralegal, the Receiver filed IRS Form

  56’s for the Receivership Parties on July 9, 2020.

         B.     Visits to Rittenhouse Apartment and Four Falls Office, and
                Collection of Valuable Belongings and Professional Equipment

         Counsel for the Receiver, with the assistance of administrative staff,

  promptly made arrangements to visit Brenda Smith’s Rittenhouse apartment and

  the Four Falls office space in Conshohocken within two (2) weeks of the entry of

  Receivership Order. During these visits, in addition to taking inventory of the

  personal belongings, furnishings, and equipment at both locations, Counsel secured

  numerous important documents from both properties, thumb drives from Smith’s

  apartment, a share certificate in Greenbriar Capital Corp., held by CV Brokerage,

  and the title for Smith’s vehicle. Administrative staff has since returned to the Four

  Falls office space to assist with the disposition of property, and is in the process of

  completing the removal of Smith’s belongings from her Rittenhouse Apartment.



  2
    Counsel for the Receiver had to communicate with the clerks of numerous courts with regard to
  questions and issues that arose in connection with the filings. Where possible and appropriate,
  these communications were delegated to administrative staff to handle.
                                                7
Case 2:19-cv-17213-MCA-ESK Document 42 Filed 10/30/20 Page 11 of 48 PageID: 1039




  Administrative staff has identified and secured potentially valuable furnishings,

  rugs, jewelry, and other personal effects in Smith’s Rittenhouse apartment, which

  are being evaluated for possible resale and/or auction.3 They also retrieved the keys

  to Smith’s vehicle.

         Additionally, IT staff from Conrad O’Brien personally retrieved server

  equipment from an Equinix data center in New Jersey. In addition to potentially

  significant monetary value, it is believed that this server equipment contains

  valuable information relevant to the operation of Smith’s businesses and the

  potential location of assets. The Receiver is in the process of attempting to make

  arrangements for efficient, cost-effective and secure data storage and hosting of the

  data contained on the equipment, and will then likely seek permission from the

  Court to sell the equipment for the benefit of the Receivership Estate.

         C.     Initial Document Review and Investigation

         The documents retrieved from Smith’s apartment and Four Falls office

  space, both in paper and on flash drive, proved to be a valuable source of

  information with regard to the potential whereabouts of Receivership Assets,

  primarily through the identification of individuals and/or entities who either appear

  to have been recipients of Receivership Assets, who have had dealings with Smith



  3
   Smith was given the opportunity to remove sentimental, personal effects with marginal resale
  value.
                                                 8
Case 2:19-cv-17213-MCA-ESK Document 42 Filed 10/30/20 Page 12 of 48 PageID: 1040




  and/or the Receivership Parties, or who may otherwise possess valuable

  information in this regard. With the assistance of the Accountant and his Counsel,

  and through extensive file review of available records and documentation, the

  Receiver has thus far identified in excess of two hundred (200) non-Receivership

  individuals and/or entities which may possess Receivership Assets and/or valuable

  information regarding Receivership Assets, including, inter alia, other entities in

  which Brenda Smith may possess some degree of ownership and/or control,

  individuals and/or entities with whom Brenda Smith and/or the Receivership

  Entities have done business, former attorneys for the Receivership Entities and/or

  Smith, recipients of substantial funds from Receivership bank accounts, and banks

  and other financial institutions holding, or appearing to hold, Receivership Assets

  and/or accounts in the name of Receivership Entities.

         D.      Notices of Receivership

         In addition to the Receivership Parties and certain governmental authorities,

  the Receiver sent notice of the Receivership and asset freeze to more than 200

  individuals and/or entities identified through investigation and file review,4 with

  commensurate document and/or asset turnover demands. All known parties



  4
    Some of these notices have been returned. The Receiver continues to search for additional,
  alternative contact information for individuals and/or entities whose notice letters have been
  returned. Further, some individuals and/or entities had to be sent numerous letters before a
  response was received, and the Receiver continues his attempts to follow-up with those who
  have not yet responded.
                                                  9
Case 2:19-cv-17213-MCA-ESK Document 42 Filed 10/30/20 Page 13 of 48 PageID: 1041




  currently in possession of Receivership Assets were advised not to liquidate,

  transfer, sell, convey, or otherwise transfer any Receivership Assets, except upon

  instructions from the Receiver. They have likewise been instructed not to exercise

  any form of set-off, alleged set-off, lien, or any other form of self-help, or to refuse

  to transfer funds or assets to the Receiver’s control.

            As a result of these Notices, the Receiver, through his Counsel and/or

  Paraprofessionals, where appropriate, has conducted interviews and/or exchanged

  communications with many individuals and/or entities served with the

  Receivership Order, directly or through their counsel, many of which have turned

  over additional documents for review. In total, the Receiver is in possession of

  many terabytes of data.5 The Receiver’s review of documents and investigation

  continues, and additional parties are routinely identified for noticing and/or

  interview. It is anticipated that additional responses will be forthcoming, and that

  individuals and/or entities believed to possess either valuable information and/or

  Receivership Assets will continue to be identified and served with the Receivership

  Order and document and/or turnover requests, where appropriate, on a rolling

  basis.




  5
      A terabyte is equivalent to 1,000 gigabytes.
                                                     10
Case 2:19-cv-17213-MCA-ESK Document 42 Filed 10/30/20 Page 14 of 48 PageID: 1042




          E.    Receivership Bank Account Opening and Collection of Funds and
                Documentation from Banks

          Pursuant to the Receivership Order, the business manager at Conrad O’Brien

  arranged for the opening of a centralized Receivership Account with Bank of

  America (“Receivership Account”), where Receivership Assets could be deposited.

  The current balance of the Receivership Account is $1,141,525.37. On August 28,

  2020, $700 in cash from the sale of a safe in the Four Falls office, and $350.19

  found in a coin jar in the office, were retrieved and transferred by Law Firm

  administrative staff to the Receivership Account. ICBCFS transferred $577,088.16

  in uncontested funds to the account via wire on August 31, 2020. PNC Bank sent

  the Receiver $224,185.98 by check, and Citizens Bank sent a check for $7,297.77,

  which checks were deposited into the Receivership Account on September 2, 2020

  and September 28, 2020, respectively. While Counsel has already received

  productions from PNC Bank and ICBCFS, Counsel is still waiting for additional

  productions from these entities, as well as the document production from Citizens

  Bank.

          The Receiver is still awaiting responses from several other banks and

  financial institutions, many of which are overseas. Some institutions have advised

  that all accounts have been closed and that they are not in possession of

  Receivership funds. Others have refused to cooperate and/or turn over funds to the

  Receiver because they are not under the jurisdiction over the United States courts.
                                           11
Case 2:19-cv-17213-MCA-ESK Document 42 Filed 10/30/20 Page 15 of 48 PageID: 1043




  This has required the involvement of Counsel to attempt to obtain account

  information and communicate with these institutions, and may ultimately require

  the retention of local counsel if it is determined that there are sufficient assets held

  in such overseas accounts to justify the cost of doing so.

        For example, the Receiver, through Counsel, attempted to secure

  Receivership Assets held in an account with Cidel Bank & Trust, Inc. (“Cidel”),

  which is headquartered in Barbados. Counsel attempted to obtain assistance in this

  regard from the Barbados AG’s Office; however, on September 2, 2020, the

  Attorney-General advised that local counsel will need to be retained in order to

  compel compliance and effectuate the transfer of these funds from Cidel. Similarly,

  Standard Chartered Bank Singapore, which the Receiver believes may potentially

  hold Receivership Assets based upon his review of available documentation, will

  not provide any information or respond to the Receiver’s document requests unless

  and until the Receivership Order is registered in the High Court of Singapore.

  Likewise, the New York branch of National Australia Bank has refused to even

  confirm the existence of any Receivership Accounts held with the institution,

  advising that such accounts would be held in Australia, rather than a local United

  States branch, and that retention of Australian counsel would be necessary to

  secure such information from the Bank. Although the Receiver has located a

  document suggesting the potential transfer of significant funds to an account held


                                             12
Case 2:19-cv-17213-MCA-ESK Document 42 Filed 10/30/20 Page 16 of 48 PageID: 1044




  with National Australia Bank, the Receiver is still attempting to investigate the

  legitimacy of this purported transaction before expending Receivership Assets in

  pursuit of funds in Australia that may or may not exist.

        Counsel involvement was also required in connection with disputes that

  have arisen with ICBCFS with regard to two accounts holding clearing funds for

  CV Brokerage, in the amount of $444,213.08, where ICBCFS has claimed that it

  has a security interest in this balance, arising from claims which purportedly

  exceed the amount of the balance. After the exchange of numerous

  communications with regard to these disputed funds, ICBCFS filed a Motion to

  Amend the Order Appointing Receiver on August 25, 2020, which was ultimately

  resolved, following extensive negotiations, by Stipulation filed on September 8,

  2020. In addition, due to ICBCFS’ concerns regarding the confidential nature of

  certain documents requested by the Receiver, the parties agreed to enter into a

  stipulated protective order. Counsel for the Receiver drafted the Stipulated

  Protective Order, which was ultimately agreed upon and filed on September 10,

  2020. ICBCFS has made two additional productions since the entry of the

  Stipulated Protective Order.

        F.     Louisiana Properties

        Through his investigation, with the assistance of Counsel and his paralegal,

  the Receiver discovered four (4) parcels of property located in Tangipahoa Parish,


                                           13
Case 2:19-cv-17213-MCA-ESK Document 42 Filed 10/30/20 Page 17 of 48 PageID: 1045




  Louisiana, two of which are owned by Brenda Smith personally, and two of which

  are owned by BD of Louisiana, LLC. The Receiver’s paralegal performed

  extensive research regarding the properties through the Recorder of Deeds and the

  Clerk of Courts, attempting to locate and identify any claims, lawsuits, liens and

  other encumbrances potentially affecting these properties. The Receiver was able

  to identify the mortgaging bank on the BD of Louisiana parcels, and promptly sent

  notice to the bank. Through these efforts, Counsel for the Receiver is now in

  contact with Counsel for the mortgaging bank.

        Additionally, on July 6, 2020, the Receiver sent notice of the Receivership

  Order to the Recorder of Deeds of Tangipahoa Parish, and filed lis pendens notices

  with the Tangipahoa Parish Clerk of Courts for all four parcels on July 24, 2020.

  Through communications with, and documentation received from, Counsel for the

  mortgaging bank, as well as communications with the Tangipahoa Parish Sheriff’s

  Office, the Receiver has learned that all four (4) Louisiana parcels were sold at a

  tax sale on June 30, 2020, for failure to pay taxes for the year 2019, as discussed

  further below. Tax sales are subject to a three-year redemption period, following

  which the tax purchaser can take possession of the property if redemption has not

  occurred.

        Counsel for the Receiver communicated and coordinated with the

  Tangipahoa Parish Sheriff’s Office to arrange for redemption of the four properties


                                           14
Case 2:19-cv-17213-MCA-ESK Document 42 Filed 10/30/20 Page 18 of 48 PageID: 1046




  through payment of the delinquent taxes and associated penalties. After the close

  of the quarter, the redemption checks were deposited by the Sheriff’s Office on

  October 16, 2020. The Receiver is awaiting confirmation that the redemption

  process is complete.

        The Receiver, through Counsel, has been in communication with Godwyn &

  Stone Real Estate (“Godwyn & Stone” or “Realtor”) regarding the potential sale of

  the four parcels. The Realtor made arrangements for Abstracts to be completed for

  the parcels, in preparation for a possible sale. Counsel is now in the process of

  identifying and locating appraisers, with the assistance of Godwyn & Stone, and

  will seek appropriate approval from the Court to retain these professionals and

  pursue the sale of these properties. Brenda Smith’s sister, Linda Smith, has

  confirmed in writing that Brenda Smith is not raising any objection to the sale of

  this land.

        G.     Search for Smith’s Vehicle

        At the direction of Counsel, administrative staff for the Law Firm has

  continued to search for Brenda Smith’s vehicle, and has visited and communicated

  with numerous area garages attempting to locate it. After locating a parking receipt

  in Smith’s apartment, the Receiver identified the last known location where the

  vehicle was last parked. However, the attorney for the garage has advised that the

  vehicle is no longer there. Therefore, the Receiver has retained a private


                                            15
Case 2:19-cv-17213-MCA-ESK Document 42 Filed 10/30/20 Page 19 of 48 PageID: 1047




  investigator to search for the vehicle. If located, the Receiver will seek authority to

  sell the vehicle for the benefit of the Receivership Estate.

        H.     Communications with Creditors, Investors, Debtors and Claimants

        Counsel for the Receiver, as well as paralegal staff, where appropriate, have

  had numerous communications with various creditors, investors, debtors and

  claimants, largely through their counsel. Counsel has directed any known investors

  to complete the investor questionnaire on the Receivership website, and has also

  advised known and potential creditors of the creditor claim form on the website.

        Counsel has communicated with numerous attorneys representing plaintiffs

  and/or co-defendants in related actions, particularly with regard to the stay and

  whether or not it should be lifted in connection with certain actions. The Receiver

  has not agreed to the lifting of the stay in any of these actions. After receiving such

  a request in connection with Southern Minerals Group, LLC v. CV Investments

  LLC, No. 2:20-cv-02643, pending in the Eastern District of Pennsylvania, the

  Receiver, through Counsel, filed a Notice of Stay on August 4, 2020, attaching a

  copy of this Court’s June 29, 2020 Receivership Order.

        The Receiver and his Counsel remain in regular contact with counsel for

  Spouting Rock with regard to the repayment of a $1.9 million loan, plus interest,

  due and owing to Defendant, Broad Reach Capital, LP, which was the subject of

  the Interpleader Complaint filed by Spouting Rock in the United States District


                                            16
Case 2:19-cv-17213-MCA-ESK Document 42 Filed 10/30/20 Page 20 of 48 PageID: 1048




  Court for the District of New Jersey. See Spouting Rock Holdings, LLC v. Broad

  Reach Capital, LP, et al., Civ. No. 20-cv-02498. Spouting Rock has not yet made

  payment, but has advised that it is still in the process of taking steps to satisfy its

  obligation to the Receivership.

        The Receiver has also been in communication with individuals claiming

  entitlement to funds held in certain disputed frozen accounts, and his retained

  accountants from Alvarez & Marsal Disputes and Investigations, LLC

  (“Accountant” or “Accountants”) have been conducting forensic analyses for the

  purposes of evaluating these claims.

        I.     Brokerage Account Opening and Transfer of Stock Holdings

        The Receiver has identified several Receivership holdings in publicly traded

  securities. Some of these securities either do not trade on the New York Stock

  Exchange, or only trade on the United States OTC market. The Receiver continues

  his efforts to identify additional stock holdings belonging to the Receivership

  Parties and/or which belong to entities that should be added as Receivership

  Parties.

        Most significantly, after sending numerous letters and notices to Palantir

  Technologies (“Palantir”) and Computershare, the Receiver located the stock

  holdings held by Prico Market LLC (“Prico”) – a Receivership Party – with

  Computershare—which are believed to be of significant value. After learning of an


                                             17
Case 2:19-cv-17213-MCA-ESK Document 42 Filed 10/30/20 Page 21 of 48 PageID: 1049




  imminent initial public offering (IPO) for Palantir, the Receiver filed an

  Emergency Motion to Retain a Wealth Management Firm and for Discretion to

  Liquidate Receivership Holdings in Publicly Traded Securities on September 25,

  2020. The Motion was granted on September 28, 2020, enabling the Receiver to

  retain Terry Fant, CFP and Eric Geedey, of Raymond James, for the purpose of

  opening a brokerage account to hold Receivership stock holdings, providing

  financial guidance and advice to the Receiver with regard to the potential sale of

  Receivership stock holdings, and coordinating and assisting with the potential sale

  and/or liquidation of Receivership stock holdings. The Order grants the Receiver

  discretion to sell Receivership holdings in publicly traded securities where he

  believes, based upon the advice and guidance of Raymond James, that doing so

  would maximize value for the Receivership Estate, and also authorizes the

  payment of reasonable commissions to Raymond James in connection with such

  sales.

           Opening the brokerage account and securing the conversion and transfer of

  Prico’s shares to the Receiver required the involvement of counsel due to the

  complexity and unconventional nature of the transaction. Counsel for the Receiver

  had numerous communications with Counsel for Palantir and Computershare, as

  well as Raymond James, in an effort to arrange for the transfer of Prico’s freed-up

  shares to the Receiver. Through those efforts, after the close of the quarter, 36,000


                                            18
Case 2:19-cv-17213-MCA-ESK Document 42 Filed 10/30/20 Page 22 of 48 PageID: 1050




  of Prico’s shares in Palantir were transferred to the Raymond James brokerage

  account, and were promptly sold at $9.4183 per share. 6 After payment of a small

  commission to Raymond James in accordance with this Court’s September 28,

  2020 Order, at the rate of 4 cents per share and other associated fees, this resulted

  in an infusion of $337,605.43 in cash into the Receivership Account on October

  21, 2020.7

         J.      Investigation of Potential Claims

         Counsel has communicated with various individuals and/or entities, either

  directly or through counsel, who received Receivership Assets and against whom

  the Receivership may possess potential claw-back claims. Investigation and

  document review continue in this regard, and once the Receiver has gathered

  necessary evidence and has made an evaluation of the costs and benefits of

  pursuing such claims, he will seek approval from the Court, where appropriate, to

  pursue claw-back actions where he believes doing so will be financially beneficial

  for the Receivership Estate.




  6
    Pursuant to the terms of Palantir’s initial public offering, shareholders of Class A Common
  Stock in Palantir were permitted to sell up to twenty percent (20%) of their shares in connection
  with Palantir’s direct listing on the New York Stock Exchange. The remaining eighty percent
  (80%) of Prico’s shares remain locked-up with Computershare. It is anticipated that this lock-up
  period will end sometime in the first quarter of 2021, at which point those remaining 144,000
  shares should be eligible to be transferred to the brokerage account with Raymond James and
  then sold.
  7
    There may be tax liabilities associated with this sale.
                                                 19
Case 2:19-cv-17213-MCA-ESK Document 42 Filed 10/30/20 Page 23 of 48 PageID: 1051




  III.     CASH ON HAND, ADMINISTRATIVE EXPENSES, AND
           UNENCUMBERED FUNDS

           The Receiver has consolidated Receivership Assets from bank accounts held

  with Industrial and Commercial Bank of China Financial Services (ICBCFS),

  PNC, and Citizens Bank, as well as the proceeds from the sale of Prico’s freed-up

  shares in Palantir into the Receivership Account. At the close of the quarter, the

  balance of the account was $808,872.10. As of October 22, 2020, the balance of

  that account is now $1,141,525.37,8 and the Receiver hopes that there will be

  significant increases in the cash available in the coming months through the sale of

  Receivership property and stock holdings, which are among the Receiver’s top

  short term priorities. The Receiver also believes that additional funds may be held

  with other banks, most of which are overseas and the Receiver will take steps to

  repatriate those funds where practical. The Receiver continues his investigation

  and collection efforts in this regard, which may ultimately require the retention of

  local counsel for the purpose of domesticating the Receivership Order in other

  countries. Any such action, however, would be subject to a cost-benefit analysis

  with regard to the estimated value of anticipated assets and the projected costs

  involved in securing same.




  8
      This includes $860.30 of funds from Citizens Bank accounts held in the name of Brenda Smith.
                                                  20
Case 2:19-cv-17213-MCA-ESK Document 42 Filed 10/30/20 Page 24 of 48 PageID: 1052




            In addition to the above, there is in excess of $700,000.00 of contested funds

  in frozen accounts for which forensic review is continuing, and a confirmed and

  uncontested at least $1.9 million due under a secured promissory note from

  Spouting Rock Holdings, LLC (“Spouting Rock”), with interest continuing to

  accrue.

            The Receiver is currently exploring the potential liquidation of numerous

  assets, including additional Receivership holdings in publicly traded securities, as

  well as four parcels of real property located in Louisiana and owned by Brenda

  Smith and BD of Louisiana, LLC (“Louisiana properties”), some of which are

  subject to a mortgage. Prico Market LLC still holds an additional 144,000 shares in

  Palantir Technologies, which will likely be freed up for sale during the first quarter

  of 2021. It is believed that these remaining shares are worth in excess of $1

  million,9 and the BD of Louisiana property was appraised at in excess of $1 million

  several years ago. Therefore, it is preliminarily believed that even with payoff of

  the mortgage, the sale of that property will still result in a material influx of cash to

  the Receivership Estate. The Receiver is continuing to search for Brenda Smith’s

  vehicle with the assistance of a private investigator, and plans to request

  permission to sell it once located. The Receiver anticipates that the liquidation of

  these assets will result in substantial increases of cash.


  9
      This, however, depends upon the value of the shares at the time of sale.
                                                    21
Case 2:19-cv-17213-MCA-ESK Document 42 Filed 10/30/20 Page 25 of 48 PageID: 1053




        The Receivership incurred administrative expenses of $750.00 from the

  Receivership Account through the quarter ending September 30, 2020, for payment

  to Title Management Group, Inc. for abstracts of the Louisiana properties.

  Additional administrative expenses have been incurred since the close of the

  quarter, including payment of $4,452.16 to the Tangipahoa Sheriff’s Office for

  redemption of the Louisiana properties which were sold at a tax sale for failure to

  pay property taxes in 2019. Property taxes for 2020 have not yet been posted but

  will soon need to be paid. Additionally, since the Receiver intends to sell these

  properties, subject to the Court’s approval, it is anticipated that there will be

  additional costs incurred in connection therewith, including, inter alia, the costs for

  appraisal and other associated fees. Additionally, the Receiver retained and paid

  $500.00 to private investigator Michael Mancuso of Searching for the Truth

  Investigations, to help locate Smith’s vehicle. That payment was made after the

  close of the quarter as well. These Administrative Expenses were paid out of the

  Receivership Account.

  IV.   RECEIPTS AND DISBURSEMENTS

        Pursuant to Paragraph 68 of the Receivership Order, the schedule of the

  Receiver’s receipts and disbursements, in the form of the Standardized Fund

  Accounting Report (“SFAR”) as prescribed by the SEC, is attached hereto as

  Exhibit “A”. Since this was the first quarter of the Receivership, the columns for


                                             22
Case 2:19-cv-17213-MCA-ESK Document 42 Filed 10/30/20 Page 26 of 48 PageID: 1054




  this quarterly period and the duration of the Receivership cover the same time

  period.

        This schedule of receipts and disbursements does not include receipts and

  disbursements since the end of this quarter. Specifically, it does not include the

  receipt of $337,605.43 from the sale of 36,000 shares of Prico’s Palantir stock, nor

  does it include the payment of $4,452.16 to the Tangipahoa Sheriff’s Office for the

  redemption of the Louisiana properties or the payment of $500.00 to the private

  investigator. Rather, these receipts and disbursements from the Receivership

  Account will be reflected in the Receiver’s next quarterly status report and

  accompanying SFAR.

  V.    RECEIVERSHIP ASSETS

        While the Receiver is continuing his investigation and efforts to uncover

  additional assets, confirmed Receivership Assets remain limited, particularly in

  comparison to the vast liabilities the Receivership Entities face, including the $63+

  million owed back to defrauded investors.

        A.     Receivership Bank Account

        As set forth above, as of September 30, 2020, the balance of the

  Receivership bank account was $808,872.10. As of October 22, 2020, the balance

  of that account is now $1,141,525.37.




                                           23
Case 2:19-cv-17213-MCA-ESK Document 42 Filed 10/30/20 Page 27 of 48 PageID: 1055




        B.       Stock Holdings

        The Receiver confirmed the existence of the following Receivership stock

  holdings:

               180,000 shares in Palantir Technologies held by PriCo Market, LLC.
                The Receiver sold 36,000 shares of Class A Common Stock in
                Palantir on the New York Stock Exchange, and the remaining 144,000
                are presently held with Computershare.

               50,000 shares in Greenbriar Capital Corp, which is a Canadian
                company that trades on the Toronto Venture Exchange (GRB), and
                the United States OTC market (GEBRF). The Receiver is in the
                possession of the certificate issuing these shares to CV Brokerage.

               932 shares of Tremor Int Ltd (TRMR), which trades on the London
                Stock Exchange. ICBCFS is currently in possession of these shares,
                and the Receiver is attempting to make arrangements for their
                transfer. The shares belong to CV Brokerage.

  As discussed above, the remaining Palantir Stock held with Computershare is

  expected to be freed up in the first quarter of 2021, at which point the Receiver will

  seek to have them transferred to the brokerage account with Raymond James and

  then liquidated. Raymond James is presently investigating options that may be

  available to the Receiver for the liquidation of the Greenbriar and Tremor stock.

  Additionally, the Receiver is still investigating the potential existence of stock

  holdings in Lyft, Inc. and Facebook, but does not yet have definitive information

  with regard to these potential holdings.




                                             24
Case 2:19-cv-17213-MCA-ESK Document 42 Filed 10/30/20 Page 28 of 48 PageID: 1056




        C.       Spouting Rock Receivable

        On March 6, 2020, Spouting Rock Holdings, LLC, (“Spouting Rock”) filed

  an Interpleader Complaint in the District Court for the District of New Jersey,

  concerning an obligation owed to Broad Reach Capital, LP. (See Spouting Rock

  Holdings, LLC v. Broad Reach Capital, LP, et al., Civ. No. 20-cv-02498). As set

  forth in the interpleader action, Spouting Rock owes payment of principal and

  interest on a secured promissory note, payable to Defendant, Broad Reach Capital,

  LP. As of the date of the filing of the Interpleader Complaint, the amount owed

  was $1,900,931.51, with interest continuing to accrue. At the request of the SEC

  and in consultation with the Receiver, Spouting Rock withdrew the interpleader

  complaint shortly after the appointment of the Receiver and does not dispute that

  payment is owed to the Receivership Estate under the terms of the note. Spouting

  Rock acknowledges its obligation to the Receivership, and has represented that it is

  making efforts to satisfy these obligations in a timely fashion.

        D.       Louisiana Properties

        As discussed above, the Receiver has located four (4) parcels in Tangipahoa

  Parish, Louisiana, which are part of the Receivership Estate, as follows:

                Assessment No. 3418405, Davis Road (BD of Louisiana LLC)
                Assessment No. 4104900, Adams Road (BD of Louisiana LLC)
                Assessment No. 5615305, 17091 Highway 1064 East (Brenda Smith)
                Assessment No. 6157491 (Brenda Smith)


                                            25
Case 2:19-cv-17213-MCA-ESK Document 42 Filed 10/30/20 Page 29 of 48 PageID: 1057




  One property, made up of two contiguous parcels, is owned by BD of Louisiana,

  and another property, owed by Brenda Smith, is made up of the other two

  contiguous parcels. Three of the properties appear to be undeveloped raw land,

  while, according to internet research, the fourth parcel may have a small home or

  similar structure as well as a registered mailing address.

        The adjacent parcels owned by BD of Louisiana, LLC (“BD of Louisiana

  Property”), were purchased for $850,000 in 2008. A 2017 appraisal valued the

  property at in excess of $1 million. The property is subject to a mortgage from B1

  Bank, which had a maturity date of June 25, 2019. As of August 2019, the balance

  of the mortgage was approximately $345,000.00, with interest continuing to

  accrue. The Receiver is not aware of any mortgage with regard to the two

  contiguous parcels owned by Brenda Smith individually (“Smith Property”), but

  believes that the Smith property is of significantly lower value than the BD of

  Louisiana Property.

        As noted, the four parcels were sold at tax sales on June 30, 2020 for 2019

  tax delinquencies. The Receiver had to redeem these properties for a total payment

  of taxes and penalties in the amount of $4,452.16, which payment took place after

  the close of the quarter ending on September 30, 2020. 2020 property taxes will

  soon become due and owing.




                                            26
Case 2:19-cv-17213-MCA-ESK Document 42 Filed 10/30/20 Page 30 of 48 PageID: 1058




        The Receiver believes that the sale of these properties has the potential to

  generate proceeds to benefit the Receivership Estate, and, as noted, Smith does not

  object to the sale of these properties. The Receiver intends to work with Godwyn

  & Stone Real Estate in Metairie, Louisiana in connection with the sale of these

  properties, which already made arrangements for title abstracts to be completed.

  The Receiver is in the process of locating appraisers, and anticipates that he will

  soon file motions with the Court for approval to formally retain these real estate

  professionals and begin the liquidation process, pursuant to the Receivership Order

  and applicable federal law.

        E.     Additional Bank Accounts and Funds

        It is estimated that there is in excess of $700,000.00 in frozen, contested

  accounts in the name of Awooton Consulting, Rybicki Capital Partners LLC and

  Taylor Trading LLC. Forensic analysis and investigation is ongoing to ascertain

  whether these funds rightfully belong to the Receivership Estate.

        As outlined above, ICBCFS holds two additional accounts that are purported

  to be clearing accounts for CV Brokerage, containing $444,213.08, which funds

  have not been turned over to the Receiver, as ICBCFS is claiming that it has a

  perfected lien in connection with indemnification claims that exceed this balance.

  Pursuant to the Stipulation to Resolve ICBCFS’ Motion to Amend the Amended

  Order Appointing Receiver, ICBCFS is entitled to maintain possession and control


                                           27
Case 2:19-cv-17213-MCA-ESK Document 42 Filed 10/30/20 Page 31 of 48 PageID: 1059




  of the balance in these accounts until (i) the amount and priority of the ICBCFS

  Claim, (ii) the validity and priority of ICBCFS’s lien on the Balance and (iii)

  ICBCFS’s right to set off the Balance against the allowed ICBCFS Claim are

  determined by entry of a final order of the Court. ICBCFS is otherwise bound to

  comply with all other terms of the Receivership Order.

        Cidel Bank in Barbados has confirmed that it holds under $13,000.00 in

  Receivership Assets. However, the Receiver has been advised that he must retain

  local counsel in order to get the Receivership recognized and get access to these

  funds. The Receiver believes that additional funds may be held in other overseas

  banking institutions, but is getting minimal cooperation from banks outside the

  jurisdiction of the United States courts. The Receiver is investigating and

  contemplating all reasonable and cost-effective options for gaining easier access to

  overseas funds, including potentially seeking to have the Receivership Order

  formally recognized in the United Kingdom, and possibly seeking to retain formal

  control over CV International Investments Limited, PLC, which is the account

  holder for a majority of the potential overseas accounts. The Receiver is

  considering retaining counsel in the United Kingdom in order to further explore his

  options in this regard.




                                           28
Case 2:19-cv-17213-MCA-ESK Document 42 Filed 10/30/20 Page 32 of 48 PageID: 1060




        F.     Additional Business Entities

        Based upon records and documentation collected by the Receiver from

  Brenda Smith’s apartment and the Four Falls office space occupied by one or more

  Receivership Entities, it is believed that Brenda Smith and/or the Receivership

  entities may have an ownership interest in numerous other overseas and/or

  domestic entities that are not currently part of the Receivership Estate. The

  Receiver has sent notice and a copy of the Receivership Order to all such potential

  entities for which an address could be located, and will continue to investigate the

  existence, and value of, Brenda Smith’s other potential ownership interests and/or

  other entities which should be added as additional parties to the Receivership.

        G.     Vehicle

        Brenda Smith’s 2017 Infiniti QX70 remains unaccounted for. Assuming the

  vehicle can be located with the assistance of the private investigator, the Receiver

  hopes to secure possession of the vehicle and then sell it, with Court approval, for

  the benefit of the Receivership Estate.

        H.     Magnetite

        Based upon his investigation, the Receiver believes that Brenda Smith is no

  longer in possession of any magnetite concentrate. The Receiver believes that the

  magnetite owned by Smith has since been sold or disposed of by third parties. The




                                            29
Case 2:19-cv-17213-MCA-ESK Document 42 Filed 10/30/20 Page 33 of 48 PageID: 1061




  Receiver is exploring the possibility of claims in connection with the disposition of

  this property, for which Smith paid substantial funds.

        I.     Personal Property

        As noted in the Receiver’s Initial Preservation Plan, it appears that, to the

  extent Smith maintained any personal property of significant value at her

  apartment –e.g. expensive jewelry, fine art, etc., it is likely that most of these

  items were removed from the property prior to the Receiver’s appointment.

  Although a few potentially valuable pieces of jewelry were found at the apartment,

  a Rolex watch found at the Four Falls office space was appraised and determined

  to be fake. Administrative staff at Conrad O’Brien has identified and secured

  furnishings, rugs, electronic equipment, and various pieces of jewelry and other

  personal effects in Smith’s Rittenhouse apartment, and is in the process of

  attempting to have them evaluated for potential sale and/or auction. The Receiver

  will continue to explore the option of selling any marketable items that appear to

  have significant resale value, for the benefit of the Receivership Estate.

        J.     Office Items

        The Four Falls Office space Brenda Smith utilized to run her various

  businesses contained basic office equipment which the Receiver has determined

  has no value to the Receivership after consulting with several auction / estate-sale

  companies with experience in second-hand office equipment. Accordingly, the


                                             30
Case 2:19-cv-17213-MCA-ESK Document 42 Filed 10/30/20 Page 34 of 48 PageID: 1062




  Receiver has agreed to abandon the office equipment to the landlord in exchange

  for a release agreement.

         While there was little to no valuable computer equipment maintained in the

  Four Falls office space, the Receiver did recover potentially valuable offsite server

  equipment from a data center that hosted Brenda Smith’s equipment.

         As noted in the Receiver’s Initial Preservation Plan, the following equipment

  has been identified and retrieved:

        Cisco ASA 5525-x, quantity 2
        Cisco 3750 PoE 48, quantity 1
        QNAP Storage Device, quantity 1
        Dell Server, ST 8MZTLM1
        HP DL360 Gen9 S/N MXQ629093R
        HP DL360 Gen9 S/N MXQ629092R
        Cisco Nexus 3548P, quantity 2
        QNAP Model TS-EC1280U-RP
        Cisco UCS-FI-6332, quantity 2
        Cisco UCS 5108 S/N FOX2023GE8F
        Pure Storage Flash Array, quantity 1

  After necessary data has been transferred from this equipment onto a secure data

  storage and hosting platform, the Receiver will attempt to ascertain its possible

  resale value and seek approval from the court to sell the equipment, if warranted.

         K.    Insurance

         After communicating with Smith’s insurance agent, the Receiver has learned

  that Brenda Smith and/or some of the Receivership Parties may have had insurance

  with Liberty Mutual. The Receiver has served Liberty Mutual with a copy of the

                                           31
Case 2:19-cv-17213-MCA-ESK Document 42 Filed 10/30/20 Page 35 of 48 PageID: 1063




  Receivership Order and document requests. Once received, the Receiver will

  review these policies to see whether any potential insurance coverage may be

  available in connection with this matter and the investor and creditor claims. The

  Receiver will continue to investigate and pursue any other leads he receives with

  regard to other potentially applicable insurance coverage and/or fidelity bonds.

  VI.   LIQUIDATED AND UNLIQUIDATED CLAIMS HELD BY
        RECEIVERSHIP ESTATE

        The Receiver’s review of available records indicates that the Receivership

  may hold claw-back claims against individuals and/or entities that received gifts,

  donations or other fraudulent transfers from Smith or the other Receivership

  Entities. The Receiver is analyzing whether there are potential claw-back claims

  against net winner investors. The Receiver will also investigate whether any

  potential causes of action may exist with regard to individuals and/or entities that

  possess, or possessed and sold certain Receivership Assets for their own pecuniary

  benefit, and/or which enabled or were complicit in the conduct alleged in the SEC

  Complaint. To the extent any such causes of action are warranted, the Receiver

  would seek Court approval to proceed with litigation, consistent with his June 29,

  2020 Order of appointment.

        Of note, based upon initial review of documents and preliminary forensic

  analysis, it appears that many individuals and/or entities received substantial sums

  of money from Smith and/or the Receivership Entities, potentially without any
                                           32
Case 2:19-cv-17213-MCA-ESK Document 42 Filed 10/30/20 Page 36 of 48 PageID: 1064




  meaningful benefit being provided in return. With the assistance of his

  Accountants, the Receiver is thoroughly investigating all such substantial and

  potentially fraudulent transfers. For recipients who cannot provide meaningful

  documentation and proof with regard to the goods, services, or other benefits

  conferred to Smith and/or the Receivership Parties in exchange for these funds, and

  where a cost-benefit analysis leads the Receiver to believe that bringing a lawsuit

  against such individuals and/or entities would be financially beneficial to the

  Receivership Estate, he will seek the necessary approval from this Court to pursue

  such claims.

  VII. CREDITORS

        As discussed above, ICBCFS claims that it has indemnification claims worth

  in excess of the $444,213.08 in withheld funds held in the CV Brokerage clearing

  deposit account(s), primarily in connection with its defense of two FINRA

  arbitration actions in which it was named alongside Smith and/or CV Brokerage,

  which are discussed further below. Those arbitrations have not yet concluded;

  therefore, the viability and extent of ICBCFS’ claims have not yet been

  determined. ICBCFS has produced numerous documents in connection with their

  claims, which the Receiver is in the process of reviewing, and which will likely

  need to be supplemented to allow for a full and final assessment.




                                           33
Case 2:19-cv-17213-MCA-ESK Document 42 Filed 10/30/20 Page 37 of 48 PageID: 1065




        As discussed in the Receiver’s Initial Preservation Plan, Southern Minerals

  Group, LLC (“SMG”) pursued an arbitration action against CV Investments LLC

  (CVI) in connection with its purported breach of a Magnetite Concentrates

  Purchase and Sale Agreement (“PSA”), under which CVI was to purchase up to

  400,000 tons of magnetite concentrate for the price of $80.00 per ton, with a

  minimum monthly purchase of 4,000 tons. Upon information and belief, CVI did

  not actually receive any magnetite for which it failed to pay; rather, it failed to

  purchase the full amount of magnetite required by the PSA. It is further believed

  that some of the magnetite paid for by CVI was retained by SMG.

        On May 29, 2020, the Arbitrator in that matter entered an award against CVI

  and in favor of SMG on all claims, and awarded damages and costs as follows:

  $4,215,000 in liquidated damages as of March 1, 2020, $14,080,599 in lost profits,

  $3,600,000 in punitive damages, $23,660 in arbitration costs, prejudgment and

  post-judgment interest of 15% on all liquidated damages, and post-judgment

  interest of 15% on all other damages and costs. On June 5, 2020, Counsel for SMG

  filed a Petition for Order Confirming Arbitration Award in the District Court for

  the Eastern District of Pennsylvania in Southern Minerals Group, LLC v. CV

  Investments LLC, No. 2:20-cv-02643. On August 4, 2020, the Receiver, through

  Counsel, filed a Notice of Stay in that action, attaching a copy of this Court’s June

  29, 2020 Receivership Order.


                                            34
Case 2:19-cv-17213-MCA-ESK Document 42 Filed 10/30/20 Page 38 of 48 PageID: 1066




         The Receiver set forth his understanding of the procedural history of that

  arbitration in his Initial Preservation Plan, which SMG is disputing, as evidenced

  by a status letter filed by Counsel for SMG in this matter on September 23, 2020.

  The Receiver has taken note of SMG’s position and will take it under consideration

  in recommending a claims procedure to the Court at the appropriate time when the

  Receivership has marshalled sufficient assets for a meaningful distribution.

         Also proceeding in the District Court for the Eastern District of

  Pennsylvania is the matter of Surefire Dividend Capture, LP v. Smith et al., No.

  2:19-cv-04088, against Smith and numerous other Receivership Entities, as well as

  non-Receivership parties. Pursuant to the June 29, 2020 Receivership Order, the

  claims against Smith and all Receivership Entities were stayed, with a carve-out

  allowing the other claims against third parties in both that and a pending arbitration

  matter—Surefire Dividend Capture, LP v. Broad Reach Capital, LP, Broad Reach

  Capital, LLC, Bristol Advisors, LLC and Brenda Smith, JAMS Demand for

  Arbitration, Index No. 1450006353—to proceed, subject to certain conditions.

  However, on July 21, 2020, the Surefire litigation was temporarily stayed in its

  entirety, following the submission of briefs by the parties addressing the effect of

  the stay in this matter on that litigation.

         There is another matter proceeding in the Superior Court of the State of

  California against numerous Receivership and non-Receivership entities, in


                                                35
Case 2:19-cv-17213-MCA-ESK Document 42 Filed 10/30/20 Page 39 of 48 PageID: 1067




  Innovative Fund I, L.P. v. Heckler et al., No. 30-2019-01053812-CU-FR-CJC (Ca.

  Super. Orange Cty.). TA1, LLC was one of the original named defendants in that

  matter when it was originally filed on July 30, 2019. On or about September 25,

  2019, after Smith’s arrest, the Complaint was amended to name Smith and Broad

  Reach Capital, LP, as well as CV Fund Administration, LLC as additional

  defendants. On February 4, 2020, the plaintiff in that matter requested an entry of

  default against these defendants. Smith thereafter attempted to file an answer,

  which was rejected, but her request for waiver of court fees was granted on May

  28, 2020. The Plaintiff in that matter filed a notice of the Receivership Order and

  resulting stay on July 28, 2020.

        The Receiver identified another civil action initiated against Brenda Smith,

  as well as CV Fund Partners LLC, CV Special Opportunity Fund LP, and George

  Heckler in the Court of Common Pleas of Montgomery County on or about July 8,

  2020, in the matter of Williams v. Smith, et al., No. 2020-11338. The matter was

  initiated by the filing of a writ of summons. The Receiver is not aware of the status

  of service on the defendants, and there is nothing else appearing on the docket.



        In addition to the above proceedings, the Receiver is aware of at least two

  pending FINRA arbitrations, including Alpha Capital Trading Group, LLC v. CV

  Brokerage, Inc. et al., (FINRA Arbitration No. 19-03157) and Jeffrey Bydalek v.


                                           36
Case 2:19-cv-17213-MCA-ESK Document 42 Filed 10/30/20 Page 40 of 48 PageID: 1068




  Brenda Smith and CV Brokerage et al. (FINRA Arbitration No. 18-03955). These

  matters have both been stayed. The Receiver is aware of the nature and amount of

  the various alleged claims and counterclaims involved in these arbitrations, and

  intends to further evaluate these claims in connection with creditor claim

  proceedings.

        The Receiver believes that there are likely other pending actions and/or

  judgments against Smith and/or other Receivership Parties. The Receiver will seek

  to stay any such pending actions of which he becomes aware, in accordance with

  the June 29, 2020 Receivership Order.

  VIII. STATUS OF CREDITOR CLAIMS PROCEEDINGS

        In anticipation of numerous creditor claims against the Receivership Estate,

  the Receiver has created a creditor claim form to document all such claims being

  made against the Estate. The creditor claim form has been published on the

  Receiver’s website, at http://broadreachreceiver.com/index.html, and the Receiver

  is in the process of notifying known and potential creditors to visit the site to

  complete claim forms.

        The Receiver has been made aware of several claims against the

  Receivership Estate, as outlined above, which he is in the process of evaluating.

  However, it is believed that there remain additional creditors about which the

  Receiver is not yet aware, and the Receiver continues his review of voluminous


                                            37
Case 2:19-cv-17213-MCA-ESK Document 42 Filed 10/30/20 Page 41 of 48 PageID: 1069




  records and documents, and anticipates that additional fact investigation will lead

  to the identification of additional creditors.

        As set forth above, the Receiver’s primary focus, at this time, is locating and

  securing tangible Receivership Assets and engaging in activities that will be most

  likely to generate proceeds for the Receivership Estate. Because the Receiver is

  still in the process of securing material funds for the Receivership Account, the

  Receiver has deferred developing a claims determination and distribution process.

  There are, at present, insufficient funds available to pay creditor claims. When

  appropriate, the Receiver will formulate a creditor claims procedure for review and

  approval by the Court.

  IX.   RECEIVER’S RECOMMENDATIONS FOR CONTINUATION OR
        DISCONTINUATION OF THE RECEIVERSHIP

        The Receiver recommends the continuation of the Receivership at this time.

  The Receiver anticipates bringing in significant additional funds in the near-term,

  through the sale of additional stock holdings, the sale of real estate and receipt of

  the $1.9 million plus interest on the secured promissory note from Spouting Rock.

  Once the Receiver has secured these additional funds, and has had an opportunity

  to complete his review of the extensive data and documents available—primarily

  from the server equipment, the Receiver will be in a better position to evaluate and

  make recommendations regarding the pursuit of additional funds through litigation

  and/or the winding up of the Receivership. At this time, given the ongoing nature
                                             38
Case 2:19-cv-17213-MCA-ESK Document 42 Filed 10/30/20 Page 42 of 48 PageID: 1070




  of the Receivers’ investigation, the Receiver does not have a projected date by

  which he expects the Receivership to close.

  X.     CONCLUSION

         The Receiver, Kevin D. Kent, Esq., hereby respectfully submits this First

  Quarterly Status Report for the Court’s review consideration. The Receiver

  anticipates providing additional informational updates in subsequent quarterly

  status reports, as additional assets and/or liabilities are identified.



                                                   Respectfully Submitted,

  Date: 10/30/20                                   s/ Robin S. Weiss

                                                   Robin S. Weiss, Esq.
                                                   Conrad O’Brien PC
                                                   1500 Market Street, Suite 3900
                                                   Centre Square, West Tower
                                                   Philadelphia, PA 19102
                                                   Phone: (215) 864-9600
                                                   Facsimile: (215) 864-9620
                                                   E-mail: rweiss@conradobrien.com

                                                   Andrew S. Gallinaro, Esq.
                                                   Conrad O’Brien PC
                                                   1500 Market Street, Suite 3900
                                                   Centre Square, West Tower
                                                   Philadelphia, PA 19102
                                                   Phone: (215) 864-8083
                                                   Facsimile: (215) 864-7403
                                                   E-mail: agallinaro@conradobrien.com




                                              39
Case 2:19-cv-17213-MCA-ESK Document 42 Filed 10/30/20 Page 43 of 48 PageID: 1071




               EXHIBIT “A”
Case 2:19-cv-17213-MCA-ESK Document 42 Filed 10/30/20 Page 44 of 48 PageID: 1072




                                Kevin Dooley Kent
                           1500 Market Street, Suite 3900
                              Philadelphia, PA 19102
                                  (215) 864-9600




              STANDARDIZED FUND
              ACCOUNTING REPORT
                        CIVIL – RECEIVERSHIP FUND




  Brenda Smith, Broad Reach Capital, LP, Broad Reach Partners,
                LLC, and Bristol Advisors, LLC
          Civil Action No.: 2:19-cv-17213-MCA-ESK




                   REPORTING PERIOD 06/29/2020 TO 09/30/2020
    Case 2:19-cv-17213-MCA-ESK Document 42 Filed 10/30/20 Page 45 of 48 PageID: 1073


                  STANDARDIZED FUND ACCOUNTING REPORT for Consolidated Broad Reach Capital Receivership Entities - Cash Basis
                                        Receivership; Civil Court Docket No. 2:19-CV-17213-MCA-ESK
                                               REPORTING PERIOD 06/29/2020 TO 9/30/2020




FUND ACCOUNTING (See Instructions):                                                      Current Reporting Period - 06/29/20 to 09/30/20     06/29/20 - 09/30/20
                                                                                          Detail           Subtotal          Period Total       Case to Date
Line 1         Beginning Balance (As of 6/29/20)                                                                          $            -     $              -
               Increases in Fund Balance:
Line 2         Business Income                                                                                                         -                   -
Line 3         Cash and Securities                                                                                              808,922.10          808,922.10
Line 4         Interest/Dividend Income                                                                                                -                   -
Line 5         Business Asset Liquidation                                                                                           700.00              700.00
Line 6         Personal Asset Liquidation                                                                                              -                   -
Line 7         Third-Party Litigation Income                                                                                           -                   -
Line 8         Miscellaneous - Other                                                                                                   -                   -
               Total Funds Available (Lines 1 – 8):                                                                       $     809,622.10   $      809,622.10
               Decreases in Fund Balance:
Line 9         Disbursements to Investors/Claimants                                                                                    -                    -
Line 10        Disbursements for Receivership Operations                                                                            750.00               750.00
    Line 10a   Disbursements to Receiver or Other Professionals                                                                        -
    Line 10b   Business Asset Expenses                                                                                              750.00
    Line 10c   Personal Asset Expenses                                                                                                 -
    Line 10d   Investment Expenses                                                                                                     -
    Line 10e   Third-Party Litigation Expenses
                      1. Attorney Fees                                                                                                 -
                      2. Litigation Expenses                                                                                           -
                  Total Third-Party Litigation Expenses                                                                                -
    Line 10f   Tax Administrator Fees and Bonds                                                                                        -
    Line 10g   Federal and State Tax Payments                                                                                          -
               Total Disbursements for Receivership Operations                                                            $         750.00   $           750.00
Line 11        Disbursements for Distribution Expenses Paid by the Fund:                                                               -                    -
    Line 11a      Distribution Plan Development Expenses:
                      1. Fees:
                         Fund Administrator                                                                                            -
                         Independent Distribution Consultant (IDC)                                                                     -
                         Distribution Agent                                                                                            -
                         Consultants                                                                                                   -
                         Legal Advisers                                                                                                -
                         Tax Advisers                                                                                                  -
                      2. Administrative Expenses                                                                                       -
                      3. Miscellaneous                                                                                                 -
                    Total Plan Development Expenses                                                                                    -
    Line 11b        Distribution Plan Implementation Expenses:
                      1. Fees:
                            Fund Administrator                                                                                         -
                            IDC                                                                                                        -
                            Distribution Agent                                                                                         -
                            Consultants                                                                                                -
                            Legal Advisers                                                                                             -
                            Tax Advisers                                                                                               -
                      2. Administrative Expenses                                                                                       -
                      3. Investor Identification:
                            Notice/Publishing Approved Plan                                                                            -
                            Claimant Identification                                                                                    -
                            Claims Processing                                                                                          -
                            Web Site Maintenance/Call Center                                                                           -
                      4. Fund Administrator Bond                                                                                       -
                      5. Miscellaneous                                                                                                 -
                      6. Federal Account for Investor Restitution (FAIR) Reporting
                      Expenses                                                                                                         -
               Total Plan Implementation Expenses                                                                                      -
               Total Disbursements for Distribution Expenses Paid by the
               Fund                                                                                                       $            -     $              -
Line 12        Disbursements to Court/Other:                                                                                           -                    -
    Line 12a        Investment Expenses/Court Registry Investment System (CRIS)
               Fees                                                                                                                    -
    Line 12b        Federal Tax Payments                                                                                               -
               Total Disbursements to Court/Other                                                                         $            -     $             -
               Total Funds Disbursed (Lines 9 – 11):                                                                      $         750.00   $          750.00
Line 13        Ending Balance (As of 09/30/20):                                                                           $     808,872.10   $      808,872.10
Line 14        Ending Balance of Fund – Net Assets:
    Line 14a      Cash & Cash Equivalents                                                                                       808,872.10          808,872.10
    Line 14b      Investments                                                                                                          -                   -
    Line 14c      Other Assets or Uncleared Funds                                                                                      -                   -
               Total Ending Balance of Fund – Net Assets                                                                  $     808,872.10   $      808,872.10




                                                                                     1
Case 2:19-cv-17213-MCA-ESK Document 42 Filed 10/30/20 Page 46 of 48 PageID: 1074
Case 2:19-cv-17213-MCA-ESK Document 42 Filed 10/30/20 Page 47 of 48 PageID: 1075



  NOTES TO THE STANDARDIZED FUND ACCOUNTING REPORT

  Receivership Cash Accounts
  As of September 30, 2020, the Receiver’s cash balance of $808,872.10 was maintained in a checking
  account at Bank of America.
  Investments, Real and Personal Property
  The Receiver is in the process of identifying and liquidating all of the investments, real and personal
  property of the Receivership Parties. In addition to the transactions reflected within the Standardized Fund
  Accounting Report, the Receivership has an interest in the following securities valued using per share
  closing prices as of September 30, 2020:



                                                                    Approximate Value as
                         Investment           Symbol       Shares     of 09/30/2020[A]
                Palantir Technologies Inc      PLTR         180,000 $       1,710,000.00
                Greenbriar Capital Corp       GRB.V          50,000 $          74,305.64
                Tremor International Ltd      TRMR              932 $           2,239.27
                [A]
                  Certain investments are traded on foreign exchanges. Values converted to
                USD using historical exchange rates published at x-rates.com.



  Additionally, the Receivership has an interest in four parcels in Tangipahoa Parish, Louisiana. The
  Receiver is in the process of determining the value of these properties.
Case 2:19-cv-17213-MCA-ESK Document 42 Filed 10/30/20 Page 48 of 48 PageID: 1076




                     IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEW JERSEY



  SECURITIES AND EXCHANGE
  COMMISSION,
                                                       C. A. No. 2:19-cv-17213 (MCA)
        Plaintiff,
                            v.


  BRENDA SMITH, BROAD REACH                             CERTIFICATE OF
  CAPITAL, LP, BROAD REACH                              SERVICE
  PARTNERS, LLC, and BRISTOL
  ADVISORS, LLC,

        Defendants.


        I hereby certify, this 30th day of October, 2020, that I caused to be served a

  true and correct copy of the Receiver Kevin D. Kent’s First Quarterly Status

  Report, through counsel of record by electronic filing pursuant to Fed.R.Civ.P.

  5(b), and upon Defendant, Brenda A. Smith, on behalf of all defendants, via first-

  class mail, postage prepaid, as follows:

                                  Brenda A. Smith
                             Permanent ID 2019-339640
                                 CCIS# 07-571432
                          U.S. Marshalls Number 72832-050
                          Essex County Correctional Facility
                                354 Doremus Avenue
                                 Newark, NJ 07105

                                               s/ Robin S. Weiss
                                               Robin S. Weiss, Esq.
                                               Attorney for Receiver, Kevin D. Kent, Esq.
